COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:       Stephen Charles Hernandez v. The State of Texas
Appellate case numbers:    01-22-00286-CR & 01-22-00287-CR
Trial court case numbers: CR2016-725 & CR2016-726
Trial court:               207th District Court of Comal County
        Appellant, Stephen Charles Hernandez, has filed a “Motion to Substitute Counsel,”
requesting that Cathy S. Compton, Attorney at Law, be substituted as his counsel of record
in this appeal. According to the motion, Alexander Calhoun was appointed to represent
appellant by the trial court. However, the motion represents that “Cathy S. Compton has
been employed to represent” appellant in this appeal, and the motion has been filed “to
allow [a]ppellant to be represented by his counsel of choice.”
      Accordingly, the motion requests that Cathy S. Compton be substituted in place of
Alexander Calhoun as appellant’s counsel on appeal. See TEX. R. APP. P. 6.5(d).
        The motion does not state that appellant conferred with the State regarding the
requested relief. However, more than ten days have passed, and the State has not opposed
the motion. See TEX. R. APP. P. 10.3(a)(2). The motion is granted. See TEX. R. APP. P.
6.5(d).
      The Clerk of this Court is directed to note the substitution of Cathy S. Compton,
Attorney at Law, as counsel for appellant on the docket of this Court.
       It is so ORDERED.

Judge’s signature: ___/s/ Amparo Guerra_______
                    Acting individually  Acting for the Court

Date: ___August 2, 2022___